

Exhibit 10.29
Employment Agreement
This Employment Agreement (this “Agreement”) is made as of December 8, 2014 (the
“Effective Date”) by and between Scientific Games Corporation, a Delaware
corporation (the “Company”), and Richard Haddrill (“Executive”).
WHEREAS, the Company, Bally Technologies, Inc. and Executive are parties to a
confidential Agreement and Release, dated November 21, 2014 (the “Settlement
Agreement”); and


WHEREAS, subject to the Settlement Agreement becoming final and irrevocable, the
Company
and Executive wish to enter into this Agreement.
NOW, THEREFORE, in consideration of the premises and mutual benefits to be
derived herefrom and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the Company and Executive, the
parties agree as follows.
1.Employment; Term. The Company hereby agrees to employ Executive, and Executive
hereby accepts employment with the Company, in accordance with and subject to
the terms and conditions set forth in this Agreement. This term of employment of
Executive under this Agreement (the “Term”) shall be the period commencing on
the Effective Date and ending on December 31, 2017, as may be extended in
accordance with this Section 1 and subject to earlier termination in accordance
with Section 4. The Term shall be extended automatically without further action
by either party by one (1) additional year (added to the end of the Term), and
then on each succeeding annual anniversary thereafter, unless either party shall
have given written notice to the other party prior to the date which is sixty
(60) days prior to the date upon which such extension would otherwise have
become effective electing not to further extend the Term, in which case
Executive’s employment shall terminate on the date upon which such extension
would otherwise have become effective, unless earlier terminated in accordance
with Section 4. Notwithstanding the forgoing, for the avoidance of doubt, the
Term shall end upon Executive’s termination of employment with the Company.
2.    Position and Duties. During the Term, Executive will serve as Executive
Vice Chairman of the Company and as a director of the Company or an officer or
director of any subsidiary or affiliate of the Company if elected or appointed
to such positions, as applicable, during the Term. In such capacities, Executive
shall perform such duties and shall have such responsibilities as are normally
associated with such positions, and as otherwise may be assigned to Executive
from time to time by upon the authority of the Board. Subject to Section 4(e),
Executive’s functions, duties and responsibilities are subject to reasonable
changes as the Company may in good faith determine from time to time. Executive
hereby agrees to accept such employment and to serve the Company and its
subsidiaries and affiliates to the best of Executive’s ability in such
capacities, devoting all of Executive’s business time, as agreed by and between
Executive and the Company’s Chief Executive and Board of Directors, to such
employment.
3.    Compensation.
(a)    Base Salary. During the Term, Executive will receive a base salary of one
million five hundred thousand U.S. dollars (US$1,500,000) per annum (pro-rated
for any partial year), payable in accordance with the Company’s regular payroll
practices and subject to such deductions or amounts to be withheld as required
by applicable law and regulations or as may be agreed to by Executive. In the
event

 

--------------------------------------------------------------------------------



that the Company, in its sole discretion, from time to time determines to
increase Executive’s base salary, such increased amount shall, from and after
the effective date of such increase, constitute the “base salary” of Executive
for purposes of this Agreement. Executive acknowledges and agrees that he shall
not receive any fees or other compensation (including equity compensation) for
Board service.
(b)    Eligibility for Equity Awards.  Upon commencement of the Term, Executive
shall receive an award of restricted stock units with a Fair Market Value (as
defined in the Company’s 2003 Incentive Compensation Plan, as amended
(“Incentive Plan”)) of four hundred fifty thousand dollars ($450,000) (the
“Sign-On Award”), subject to the terms and conditions of the Incentive Plan,
vesting in equal installments on each of the first four anniversaries of the
grant date in accordance with the Company’s standard form of award agreement (as
modified by Section 4(e)(iv)). In addition, as of January 1, 2015, the Company
will grant Executive restricted stock units with a Fair Market Value of four
million five hundred thousand U.S. dollars ($4,500,000), subject to the terms
and conditions of the Incentive Plan and the award agreement.
(c)    Expense Reimbursement. Subject to Section 3(e), during the Term the
Company shall reimburse Executive for all reasonable and necessary travel and
other business expenses incurred by Executive in connection with the performance
of Executive’s duties under this Agreement, on a timely basis upon timely
submission by Executive of vouchers therefor in accordance with the Company’s
standard policies and procedures.
(d)    Employee Benefits. During the Term, Executive shall be entitled to
participate, without discrimination or duplication, in any and all medical
insurance, group health, disability, life insurance, accidental death and
dismemberment insurance, 401(k) or other retirement, deferred compensation,
stock ownership and such other plans and programs which are made generally
available by the Company to similarly situated executives of the Company in
accordance with the terms of such plans and programs and subject to the right of
the Company (or its applicable affiliate) to at any time amend or terminate any
such plan or program. Executive shall be entitled to paid vacation, holidays and
any other time off in accordance with the Company’s policies in effect from time
to time.
(e)    Taxes and Internal Revenue Code 409A. Payment of all compensation and
benefits to Executive under this Agreement shall be subject to all legally
required and customary withholdings. The Company makes no representations
regarding the tax implications of the compensation and benefits to be paid to
Executive under this Agreement, including, without limitation, under Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
applicable administrative guidance and regulations (“Section 409A”). Section
409A governs plans and arrangements that provide “nonqualified deferred
compensation” (as defined under the Code) which may include, among others,
nonqualified retirement plans, bonus plans, stock option plans, employment
agreements and severance agreements. The Company reserves the right to provide
compensation and benefits under any plan or arrangement in amounts, at times and
in a manner that minimizes taxes, interest or penalties as a result of Section
409A. In addition, in the event any benefits or amounts paid to Executive
hereunder are deemed to be subject to Section 409A, Executive consents to the
Company adopting such conforming amendments as the Company deems necessary, in
its reasonable discretion, to comply with Section 409A (including, but not
limited to, delaying payment until six (6) months following termination of
employment). Notwithstanding anything herein to the contrary, if (i) at the time
of Executive’s “separation from service” (as defined in Treas. Reg. Section
1.409A-1(h)) with the Company other than as a result of Executive’s death, (ii)
Executive is a “specified employee” (as defined in Section 409A(a)(2)(B)(i) of
the Code), (iii) one or more of the payments or benefits received or to be
received by Executive pursuant to this Agreement would constitute deferred
compensation subject to Section 409A, and (iv) the deferral of the commencement
of any such payments or benefits otherwise payable

2



--------------------------------------------------------------------------------



hereunder as a result of such separation of service is necessary in order to
prevent any accelerated or additional tax under Section 409A, then the Company
will defer the commencement of the payment of any such payments or benefits
hereunder to the extent necessary (without any reduction in such payments or
benefits ultimately paid or provided to Executive) until the date that is six
(6) months following Executive’s separation from service with the Company (or
the earliest date as is permitted under Section 409A). Any remaining payments or
benefits shall be made as otherwise scheduled hereunder. Furthermore, to the
extent any payments of money or other benefits due to Executive hereunder could
cause the application of an accelerated or additional tax under Section 409A,
such payments or other benefits shall be deferred if deferral will make such
payment or other benefits compliant under Section 409A, or otherwise such
payments or other benefits shall be restructured, to the extent permissible
under Section 409A, in a manner determined by the Company that does not cause
such an accelerated or additional tax. To the extent any reimbursements or
in-kind benefits due to Executive under this Agreement constitute deferred
compensation under Section 409A, any such reimbursements or in-kind benefits
shall be paid to Executive in a manner consistent with Treas. Reg. Section
1.409A-3(i)(1)(iv). Each payment made under this Agreement shall be designated
as a “separate payment” within the meaning of Section 409A.
4.    Termination of Employment. Executive’s employment may be terminated at any
time prior to the end of the Term under the terms described in this Section 4,
and the Term shall automatically terminate upon any termination of Executive’s
employment. For purposes of clarification, except as provided in this Section 4
and Section 5.6, all stock options, restricted stock units and other
equity-based awards will be governed by the terms of the plans, grant agreements
and programs under which such options, restricted stock units or other awards
were granted on any termination of the Term and Executive’s employment with the
Company.
(a)    Termination by Executive for Other than Good Reason. Executive may
terminate Executive’s employment hereunder for any reason or no reason upon 60
days’ prior written notice to the Company referring to this Section 4(a);
provided, however, that a termination by Executive for “Good Reason” (as defined
below) shall not constitute a termination by Executive for other than Good
Reason pursuant to this Section 4(a). In the event Executive terminates
Executive’s employment for other than Good Reason, Executive shall be entitled
only to the following compensation and benefits (the payments set forth in
Sections 4(a)(i) – 4(a)(iii), collectively, the “Standard Termination
Payments”):
(i)    any accrued but unpaid base salary for services rendered by Executive to
the date of such termination, payable in accordance with the Company’s regular
payroll practices and subject to such deductions or amounts to be withheld as
required by applicable law and regulations or as may be agreed to by Executive;
(ii)    any vested non-forfeitable amounts owing or accrued at the date of such
termination under benefit plans, programs and arrangements set forth or referred
to in Section 3(d) in which Executive participated during the Term (which will
be paid under the terms and conditions of such plans, programs, and arrangements
(and agreements and documents thereunder)); and
(iii)    reasonable business expenses and disbursements incurred by Executive
prior to such termination will be reimbursed in accordance with Section 3(c).
(b)    Termination By Reason of Death. If Executive dies during the Term, the
last beneficiary designated by Executive by written notice to the Company (or,
in the absence of such designation, Executive’s estate) shall be entitled only
to the Standard Termination Payments, including any benefits that may be payable
under any life insurance benefit of Executive for which the Company pays
premiums, in

3



--------------------------------------------------------------------------------



accordance with the terms of any such benefit and subject to the right of the
Company (or its applicable affiliate) to at any time amend or terminate any such
benefit.
(c)    Termination By Reason of Total Disability. The Company may terminate
Executive’s employment in the event of Executive’s “Total Disability.” For
purposes of this Agreement, “Total Disability” shall mean Executive’s (1)
becoming eligible to receive benefits under any long-term disability insurance
program of the Company or (2) failure to perform the duties and responsibilities
contemplated under this Agreement for a period of more than 180 days during any
consecutive 12-month period due to physical or mental incapacity or impairment.
In the event that Executive’s employment is terminated by the Company by reason
of Total Disability, Executive shall not be entitled to receive any compensation
or benefits under this Agreement except for the Standard Termination Payments;
provided, however, that the Executive may separately be entitled to disability
payments pursuant to a disability plan sponsored or maintained by the Company or
any of its affiliates providing benefits to Executive.
(d)    Termination by the Company for Cause. The Company may terminate the
employment of Executive at any time for “Cause.” For purposes of this Agreement,
“Cause” shall mean: (i) gross neglect by Executive of Executive’s duties
hereunder; (ii) Executive’s indictment for or conviction of a felony, or any
non-felony crime or offense involving the property of the Company or any of its
subsidiaries or affiliates or evidencing moral turpitude; (iii) willful
misconduct by Executive in connection with the performance of Executive’s duties
hereunder; (iv) intentional breach by Executive of any material provision of
this Agreement; (v) material violation by Executive of a material provision of
the Company’s Code of Business Conduct; or (vi) any other willful or grossly
negligent conduct of Executive that would make the continued employment of
Executive by the Company materially prejudicial to the best interests of the
Company. In the event Executive’s employment is terminated for “Cause,”
Executive shall not be entitled to receive any compensation or benefits under
this Agreement except for the Standard Termination Payments.
(e)    Termination by the Company without Cause or by Executive for Good Reason.
The Company may terminate Executive’s employment at any time without Cause, for
any reason or no reason, and Executive may terminate Executive’s employment for
“Good Reason.” For purposes of this Agreement “Good Reason” shall mean that,
without Executive’s prior written consent, any of the following shall have
occurred: (A) a material adverse change to Executive’s positions, titles,
offices, or duties following the Effective Date from those set forth in Section
2, except, in such case, in connection with the termination of Executive’s
employment for Cause or due to Total Disability, death or expiration of the
Term;; or (B) any other material failure by the Company to perform any material
obligation under, or material breach by the Company of any material provision
of, this Agreement; provided, however, that a termination by Executive for Good
Reason under any of clauses (A) or (B) of this Section 4(e) shall not be
considered effective unless Executive shall have provided the Company with
written notice of the specific reasons for such termination within thirty (30)
days after Executive has knowledge of the event or circumstance constituting
Good Reason and the Company shall have failed to cure the event or condition
allegedly constituting Good Reason within thirty (30) days after such notice has
been given to the Company and Executive actually terminates his employment
within one (1) year following the initial occurrence of the event giving rise to
Good Reason. In the event that Executive’s employment is terminated by the
Company without Cause or by Executive for Good Reason (and not, for the
avoidance of doubt, in the event of a termination pursuant to Section 4(a), (b),
(c) or (d) or due to or upon the expiration of the Term), the Company shall pay
or provide the following amounts to Executive:
(i)    the Standard Termination Payments; and

4



--------------------------------------------------------------------------------



(ii)    an amount equal to the sum of Executive’s base salary payable in
accordance with the Company’s normal payroll practices over a period of twelve
(12) months after such termination in accordance with Section 4(g); and
(iii)    if Executive elects to continue medical coverage under the Company’s
group health plan in accordance with COBRA, the monthly premiums for such
coverage for a period of twelve (12) months; and
(iv)    subject to Section 5.6 and except to the extent otherwise expressly
provided at the time of grant under the terms of any equity award made to
Executive, any unvested portion of the Sign-On Award held by Executive on the
date of Executive’s termination of employment with the Company will continue to
vest in accordance with the original vesting schedule applicable to such awards
during the twelve (12) month period immediately following such termination date;
provided, that in all other respects, all such awards shall be governed by the
applicable plans, award agreements and other documents pursuant to which the
awards were granted; provided, that if necessary to comply with Section 409A,
settlement of any such equity-based awards shall be made on the date that is six
(6) months plus one (1) day following the date of the Executive’s termination of
employment with the Company.
(f)    Expiration of Term of Agreement. In the event Executive’s employment is
terminated by the Company at the end of the Term, Executive shall receive the
Standard Termination Payments and, subject to Section 5.6, full vesting of any
unvested portion of the Sign-On Award; provided, that in all other respects, the
Sign-On Award shall be governed by the terms and conditions of the applicable
award agreement and notice and the Incentive Plan; provided, further, that if
necessary to comply with Section 409A, settlement such portion of the Sign-On
Award shall be made on the date that is six (6) months plus one (1) day
following the date of the Executive’s termination of employment with the
Company.
(g)    Timing of Certain Payments under Section 4. For purposes of Section 409A,
references herein to the Executive’s “termination of employment” shall refer to
Executive’s separation of services with the Company within the meaning of Treas.
Reg. Section 1.409A-1(h). If at the time of Executive’s separation of service
with the Company other than as a result of Executive’s death, (i) Executive is a
“specified employee” (as defined in Section 409A(a)(2)(B)(i) of the Code), (ii)
one or more of the payments or benefits received or to be received by Executive
pursuant to this Agreement would constitute deferred compensation subject to
Section 409A, and (iv) the deferral of the commencement of any such payments or
benefits otherwise payable hereunder as a result of such separation of service
is necessary in order to prevent any accelerated or additional tax under Section
409A, such payments may be made as follows: (i) no payments for a six-month
period following the date of Executive’s separation of service with the Company;
(ii) an amount equal to the aggregate sum that would have been otherwise payable
during the initial six-month period paid in a lump sum on the first payroll date
following six (6) months following the date of Executive’s separation of service
with the Company (subject to such deductions or amounts to be withheld as
required by applicable law and regulations); and (iii) during the period
beginning six (6) months following Executive’s separation of service with the
Company through the remainder of the applicable period, payment of the remaining
amount due in equal installments in accordance with the Company’s standard
payroll practices (subject to such deductions or amounts to be withheld as
required by applicable law and regulations).
(h)    Mitigation. In the event the Executive’s employment is terminated in
accordance with Section 4(e) and Executive is employed by or otherwise engaged
to provide services to another person

5



--------------------------------------------------------------------------------



or entity at any time prior to the end of any period of payments to or on behalf
of Executive contemplated by this Section 4, Executive shall immediately advise
the Company of such employment or engagement and his compensation therefor and
the Company’s obligation to make payments pursuant to Section 4(e)(ii) shall be
reduced by any base compensation payable to Executive during the applicable
period through such other employment or engagement.
(i)    Set-Off. To the fullest extent permitted by law and provided an
acceleration of income or the imposition of an additional tax under Section 409A
would not result, any amounts otherwise due to Executive hereunder (including
any payments pursuant to this Section 4) shall be subject to set-off with
respect to any amounts Executive otherwise owes the Company or any subsidiary or
affiliate thereof.
(j)    No Other Benefits or Compensation.  Except as may be specifically
provided under this Agreement, under any other effective written agreement
between Executive and the Company, or under the terms of any plan or policy
applicable to Executive, Executive shall have no right to receive any other
compensation from the Company or any subsidiary or affiliate thereof, or to
participate in any other plan, arrangement or benefit provided by the Company or
any subsidiary or affiliate thereof, with respect to any future period after
such termination or resignation. Executive acknowledges and agrees that
Executive is entitled to no compensation or benefits from the Company or any of
its subsidiaries or affiliates of any kind or nature whatsoever in respect of
periods prior to the date of this Agreement.
(k)    Release of Employment Claims; Compliance with Section 5. Executive
agrees, as a condition to receipt of any termination payments provided for in
this Section 4 (other than the Standard Termination Payments), that Executive
will execute a general release agreement, in a form reasonably satisfactory to
the Company, releasing any and all claims arising out of Executive’s employment
and the termination of such employment. The Company shall provide Executive with
the proposed form of general release agreement referred to in the immediately
preceding sentence no later than five (5) days following the date of
termination. Executive shall thereupon have at least 21 days to consider such
general release agreement and, if Executive executes such general release
agreement, shall have seven (7) days after execution of such general release
agreement to revoke such general release agreement. Absent such revocation, such
general release agreement shall become binding on Executive. If Executive does
not revoke such general release agreement, payments contingent on such general
release agreement that constitute deferred compensation under Section 409A (if
any) shall be paid on the later of 60th day after the date of termination or the
date such payments are otherwise scheduled to be paid pursuant to this
Agreement. The Company’s obligation to make any termination payments and
benefits provided for in this Section 4 (other than the Standard Termination
Payments) shall immediately cease if Executive willfully and materially breaches
Section 5.1, 5.2 , 5.3, 5.4, or 5.8.
5.    Noncompetition; Non-solicitation; Nondisclosure; etc.
5.1 Noncompetition; Non-solicitation.
(a)    Executive acknowledges the highly competitive nature of the Company’s
business and that access to the Company’s confidential records and proprietary
information renders Executive special and unique within the Company’s
industries. In addition to the protection of confidential records and
proprietary information covered in Section 5.2, the provisions set forth in this
Section 5.1 are necessary in order to protect the goodwill of the Company and
the relationships developed by the Company with employees, customers and
suppliers. In consideration of the amounts that may hereafter be paid to
Executive pursuant to this Agreement (including, without limitation, Sections 3
and 4), Executive agrees that during the Term (including any extensions thereof)
and during the Covered Time (as defined in Section 5.1(e)),

6



--------------------------------------------------------------------------------



Executive, alone or with others, will not, directly or indirectly, on behalf of
a Competing Business (defined below), perform job duties of the type conducted,
authorized, offered, or provided by Executive within two (2) years prior to the
date of termination of Executive’s employment. Executive acknowledges that
Company has gaming and lottery customers in almost every single state as well as
the District of Columbia and Puerto Rico and Executive has nationwide
responsibilities. Therefore, this restriction covers the Unites States,
including the District of Columbia and Puerto Rico. For purposes of this Section
5, “Competing Business” shall mean any business or operations that competes with
the Company: (i) related to (A) design, development, manufacturing, production,
sales, leasing, licensing, provisioning, operational or management activities
(as the case may be) related to the (1) lottery industry, (2) the land-based
gaming industry, (3) the interactive gaming industry, and (4) the social gaming
industry; or (B) in which the Company is then or was within the previous 12
months engaged, or in which the Company, to Executive’s knowledge, contemplates
to engage in during the Term or the Covered Time, (ii) in which Executive was
engaged or involved on behalf of the Company or with respect to which Executive
has obtained proprietary or confidential information; and (iii) which were
conducted anywhere in the United States or in any other geographic area in which
such business was conducted or the Company contemplates conducting such
business. Notwithstanding the foregoing, it is understood and agreed that
Executive may have a beneficial ownership of not more than one (1) percent of
the outstanding shares of a corporation with capital stock listed on any
national or regional securities exchange or quoted in the daily listing of
over-the-counter market securities and in which Executive does not undertake a
management, operational, or advisory role.
(b)    In further consideration of the amounts that may hereafter be paid to
Executive pursuant to this Agreement (including, without limitation, Sections 3
and 4), Executive agrees that, during the Term (including any extensions
thereof) and during the Covered Time, Executive shall not, directly or
indirectly: (i) solicit or attempt to induce any of the employees, agents,
consultants or representatives of the Company to terminate his, her, or its
relationship with the Company; (ii) solicit or attempt to induce any of the
employees, agents, consultants or representatives of the Company to become
employees, agents, consultants or representatives of any other person or entity;
or (iii) solicit or attempt to induce any customer, vendor or distributor of the
Company to curtail or cancel any business with the Company; or (iv) hire any
person who, to Executive’s actual knowledge, is, or was within 180 days prior to
such hiring, an employee of the Company. Sections (i) and (ii) are limited to
employees, agents, consultants and representatives with whom Executive had
material contact for the purpose of performing Executive’s job duties or about
whom Executive obtained confidential information during Executive’s employment.
Section (iii) is limited to customers, vendors and distributors with whom
Executive had material contact for the purpose of performing his or her job
duties, or about whom Executive obtained confidential information during his or
her employment.
(c)    During the Term (including any extensions thereof) and during the Covered
Time, Executive agrees that upon the earlier of Executive’s (i) negotiating with
any Competitor (as defined below) concerning the possible employment of
Executive by the Competitor, (ii) responding to (other than for the purpose of
declining) an offer of employment from a Competitor, or (iii) becoming employed
by a Competitor, (A) Executive will provide copies of Section 5 of this
Agreement to the Competitor, and (B) in the case of any circumstance described
in (iii) above occurring during the Covered Time, and in the case of any
circumstance described in (i) or (ii) above occurring during the Term or during
the Covered Time, Executive will promptly provide notice to the Company of such
circumstances. Executive further agrees that the Company may provide notice to a
Competitor of Executive’s obligations under this Agreement. For purposes of this
Agreement, “Competitor” shall mean any person or entity (other than the Company,
its subsidiaries or affiliates) that engages, directly or indirectly, in the
United States or any other geographic area in any Competing Business.

7



--------------------------------------------------------------------------------



(d)    Despite the restrictions in this Section 5.1, Executive acknowledges that
Executive is not precluded from meaningful opportunities for employment where
Executive’s skills can be utilized gainfully and Executive acknowledges that the
consideration provided under this Agreement (including, without limitation,
Sections 3 and 4) is sufficient to justify such restrictions. In consideration
thereof and in light of Executive’s education, skills and abilities, Executive
agrees that Executive will not assert in any forum that such restrictions
prevent Executive from earning a living or otherwise should be held void or
unenforceable.
(e)    For purposes of this Section 5.1, “Covered Time” shall mean the period
beginning on the date of termination of Executive’s employment and ending twelve
(12) months thereafter.
(f)    In the event that a court of competent jurisdiction or arbitrator(s), as
the case may be, determine that the provisions of this Section 5.1 are
unenforceable for any reason, the parties acknowledge and agree that the court
or arbitrator(s) is expressly empowered to reform any provision of this Section
so as to make them enforceable as described in Section 10 below.
5.2    Proprietary Information; Inventions.
(a)Executive acknowledges that, during the course of Executive’s employment with
the Company, Executive necessarily will have (and during any employment by, or
affiliation with, the Company prior to the Term has had) access to and make use
of proprietary information and confidential records of the Company. Executive
covenants that Executive shall not during the Term or at any time thereafter,
directly or indirectly, use for Executive’s own purpose or for the benefit of
any person or entity other than the Company, nor otherwise disclose to any
person or entity, any such proprietary information, unless and to the extent
such disclosure has been authorized in writing by the Company or is otherwise
required by law. The term “proprietary information” means: (i) the software
products, programs, applications, and processes utilized by the Company; (ii)
the name and/or address of any customer or vendor of the Company or any
information concerning the transactions or relations of any customer or vendor
of the Company with the Company; (iii) any information concerning any product,
technology, or procedure employed by the Company but not generally known to its
customers or vendors or competitors, or under development by or being tested by
the Company but not at the time offered generally to customers or vendors; (iv)
any information relating to the Company’s computer software, computer systems,
pricing or marketing methods, sales margins, cost of goods, cost of material,
capital structure, operating results, borrowing arrangements or business plans;
(v) any information identified as confidential or proprietary in any line of
business engaged in by the Company; (vi) any information that, to Executive’s
actual knowledge, the Company ordinarily maintains as confidential or
proprietary; (vii) any business plans, budgets, advertising or marketing plans;
(viii) any information contained in any of the Company’s written or oral
policies and procedures or manuals; (ix) any information belonging to customers,
vendors or any other person or entity which the Company, to Executive’s actual
knowledge, has agreed to hold in confidence; and (x) all written, graphic,
electronic data and other material containing any of the foregoing. Executive
acknowledges that information that is not novel or copyrighted or patented may
nonetheless be proprietary information. The term “proprietary information” shall
not include information generally known or available to the public, information
that becomes available to Executive on an unrestricted, non-confidential basis
from a source other than the Company or any of its directors, officers,
employees, agents or other representatives (without breach of any obligation of
confidentiality of which Executive has knowledge, after reasonable inquiry, at
the time of the relevant disclosure by Executive), or general lottery,
land-based gaming, interactive gaming or social gaming industry information to
the extent not particularly related or proprietary to the Company that was
already known to Executive at the time Executive commences his employment by the
Company that is not subject to nondisclosure by virtue of Executive’s prior
employment or otherwise. Notwithstanding

8



--------------------------------------------------------------------------------



the foregoing and Section 5.3, Executive may disclose or use proprietary
information or confidential records solely to the extent (A) such disclosure or
use may be required or appropriate in the performance of his duties as a
director or employee of the Company, (B) required to do so by a court of law, by
any governmental agency having supervisory authority over the business of the
Company or by any administrative or legislative body (including a committee
thereof) with apparent jurisdiction to order him to divulge, disclose or make
accessible such information (provided that in such case Executive shall first
give the Company prompt written notice of any such legal requirement, disclose
no more information than is so required and cooperate fully with all efforts by
the Company to obtain a protective order or similar confidentiality treatment
for such information), (C) such information or records becomes generally known
to the public without his violation of this Agreement, or (D) disclosed to
Executive’s spouse, attorney and/or his personal tax and financial advisors to
the extent reasonably necessary to advance Executive’s tax, financial and other
personal planning (each an “Exempt Person”); provided, however, that any
disclosure or use of any proprietary information or confidential records by an
Exempt Person shall be deemed to be a breach of this Section 5.2 or Section 5.3
by Executive.
(a)    Executive agrees that all processes, technologies and inventions
(collectively, “Inventions”), including new contributions, improvements, ideas
and discoveries, whether patentable or not, conceived, developed, invented or
made by Executive during the Term (and during any employment by, or affiliation
with, the Company prior to the Term) shall belong to the Company, provided that
such Inventions grew out of Executive’s work with the Company or any of its
subsidiaries or affiliates, are related in any manner to the business
(commercial or experimental) of the Company or any of its subsidiaries or
affiliates or are conceived or made on the Company’s time or with the use of the
Company’s facilities or materials. Executive shall further: (i) promptly
disclose such Inventions to the Company; (ii) assign to the Company, without
additional compensation, all patent and other rights to such Inventions for the
United States and foreign countries; (iii) sign all papers necessary to carry
out the foregoing; and (iv) give testimony in support of Executive’s
inventorship. If any Invention is described in a patent application or is
disclosed to third parties, directly or indirectly, by Executive within two (2)
years after the termination of Executive’s employment with the Company, it is to
be presumed that the Invention was conceived or made during the Term. Executive
agrees that Executive will not assert any rights to any Invention as having been
made or acquired by Executive prior to the date of this Agreement, except for
Inventions, if any, disclosed in Exhibit A to this Agreement.
5.3    Confidentiality and Surrender of Records.  Executive shall not, during
the Term or at any time thereafter (irrespective of the circumstances under
which Executive’s employment by the Company terminates), except to the extent
required by law, directly or indirectly publish, make known or in any fashion
disclose any confidential records to, or permit any inspection or copying of
confidential records by, any person or entity other than in the course of such
person’s or entity’s employment or retention by the Company, nor shall Executive
retain, and will deliver promptly to the Company, any of the same following
termination of Executive’s employment hereunder for any reason or upon request
by the Company. For purposes hereof, “confidential records” means those portions
of correspondence, memoranda, files, manuals, books, lists, financial, operating
or marketing records, magnetic tape, or electronic or other media or equipment
of any kind in Executive’s possession or under Executive’s control or accessible
to Executive which contain any proprietary information. All confidential records
shall be and remain the sole property of the Company during the Term and
thereafter.

9



--------------------------------------------------------------------------------



5.4    Non-disparagement. Executive shall not, during the Term and thereafter,
disparage in any material respect the Company, any affiliate of the Company, any
of their respective businesses, any of their respective officers, directors or
employees, or the reputation of any of the foregoing persons or entities. The
Company agrees to instruct its executive officers and directors not to disparage
in any material respect the reputation of the Executive.  Notwithstanding the
foregoing, nothing in this Agreement shall preclude the parties from making
truthful statements that are required by applicable law, regulation or legal
process.
5.5    No Other Obligations. Executive represents that Executive is not
precluded or limited in Executive’s ability to undertake or perform the duties
described herein by any contract, agreement or restrictive covenant. Executive
covenants that Executive shall not employ the trade secrets or proprietary
information of any other person in connection with Executive’s employment by the
Company without such person’s authorization.
5.6    Forfeiture of Outstanding Equity Awards; “Clawback” Policies. The other
provisions of this Agreement notwithstanding, if Executive willfully and
materially fails to comply with Section 5.1, 5.2, 5.3, 5.4, or 5.8, all options
to purchase common stock, restricted stock units and other equity-based awards
granted by the Company or any of its affiliates (whether prior to,
contemporaneous with, or subsequent to the date hereof) and held by Executive or
a transferee of Executive shall be immediately forfeited and cancelled.
Executive acknowledges and agrees that, notwithstanding anything contained in
this Agreement or any other agreement, plan or program, any incentive-based
compensation or benefits contemplated under this Agreement (including, without
limitation, Incentive Compensation and equity-based awards) shall be subject to
recovery by the Company under any compensation recovery or “clawback” policy,
generally applicable to executives of the Company, that the Company may adopt
from time to time, including any policy which the Company may be required to
adopt under Section 954 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act and the rules and regulations of the Securities and Exchange
Commission thereunder or the requirements of any national securities exchange on
which the Company’s common stock may be listed.
5.7    Enforcement. Executive acknowledges and agrees that, by virtue of
Executive’s position, services and access to and use of confidential records and
proprietary information, any violation by Executive of any of the undertakings
contained in this Section 5 would cause the Company immediate, substantial and
irreparable injury for which it has no adequate remedy at law. Accordingly,
Executive agrees and consents to the entry of an injunction or other equitable
relief by a court of competent jurisdiction restraining any violation or
threatened violation of any undertaking contained in this Section 5. Executive
waives posting of any bond otherwise necessary to secure such injunction or
other equitable relief. Rights and remedies provided for in this Section 5 are
cumulative and shall be in addition to rights and remedies otherwise available
to the parties hereunder or under any other agreement or applicable law.

10



--------------------------------------------------------------------------------



5.8    Cooperation with Regard to Litigation. Executive agrees to cooperate
reasonably with the Company, during the Term and thereafter (including following
Executive’s termination of employment for any reason), by being available to
testify on behalf of the Company in any action, suit, or proceeding, whether
civil, criminal, administrative, or investigative. In addition, except to the
extent that Executive has or intends to assert in good faith an interest or
position adverse to or inconsistent with the interest or position of the
Company, Executive agrees to cooperate reasonably with the Company, during the
Term and thereafter (including following Executive’s termination of employment
for any reason), to assist the Company in any such action, suit, or proceeding
by providing information and meeting and consulting with the Board or its
representatives or counsel, or representatives or counsel to the Company, in
each case, as reasonably requested by the Company. The Company agrees to pay (or
reimburse, if already paid by Executive) all reasonable expenses actually
incurred in connection with Executive’s cooperation and assistance including
reasonable fees and disbursements of counsel, if any, chosen by Executive if
Executive reasonably determines in good faith, on the advice of counsel, that
the Company’s counsel may not ethically represent Executive in connection with
such action, suit or proceeding due to actual or potential conflicts of
interests.
5.9    Survival. The provisions of this Section 5 shall survive the termination
of the Term and any termination or expiration of this Agreement.
5.10    Company. For purposes of this Section 5, references to the “Company”
shall include the Company and each subsidiary and/or affiliate of the Company
(and each of their respective joint ventures and equity method investees).
6.    Code of Conduct. Executive acknowledges that Executive has read the
Company’s Code of Business Conduct and agrees to abide by such Code of Business
Conduct, as amended or supplemented from time to time, and other policies
applicable to employees and executives of the Company.
7.    Indemnification.  The Company shall indemnify Executive to the full extent
permitted under the Company’s Certificate of Incorporation or By-Laws and
pursuant to any other agreements or policies in effect from time to time in
connection with any action, suit or proceeding to which Executive may be made a
party by reason of Executive being an officer, director or employee of the
Company or of any subsidiary or affiliate of the Company.
8.    Assignability; Binding Effect.  Neither this Agreement nor the rights or
obligations hereunder of the parties shall be transferable or assignable by
Executive, except in accordance with the laws of descent and distribution and as
specified below. The Company may assign this Agreement and the Company’s rights
and obligations hereunder to any affiliate of the Company, provided that upon
any such assignment the Company shall remain liable for the obligations to
Executive hereunder. This Agreement shall be binding upon and inure to the
benefit of Executive, Executive’s heirs, executors, administrators, and
beneficiaries, and shall be binding upon and inure to the benefit of the Company
and its successors and assigns.
9.    Complete Understanding; Amendment; Waiver. This Agreement constitutes the
complete understanding between the parties with respect to the employment of
Executive and supersedes all other prior agreements and understandings, both
written and oral, between the parties with respect to the subject matter hereof,
including, without limitation, superseding any entitlements to benefits or
payments pursuant to any severance plan, policy, practice or arrangement
maintained by the Company or any affiliate thereof as of the Effective Date, and
no statement, representation, warranty or covenant has been made by either party
with respect thereto except as expressly set forth herein. Executive’s Prior
Employment Agreement

11



--------------------------------------------------------------------------------



shall terminate and be of no further force or effect as of the Effective Date.
Except as contemplated by Sections 3(f), 5.1(f) and 10, this Agreement shall not
be modified, amended or terminated except by a written instrument signed by each
of the parties. Any waiver of any term or provision hereof, or of the
application of any such term or provision to any circumstances, shall be in
writing signed by the party charged with giving such waiver. Waiver by either
party of any breach hereunder by the other party shall not operate as a waiver
of any other breach, whether similar to or different from the breach waived. No
delay by either party in the exercise of any rights or remedies shall operate as
a waiver thereof, and no single or partial exercise by either party of any such
right or remedy shall preclude other or further exercise thereof.
10.    Severability. If any provision of this Agreement or the application of
any such provision to any person or circumstances shall be determined by any
court of competent jurisdiction to be invalid or unenforceable to any extent,
the remainder of this Agreement, or the application of such provision to such
person or circumstances other than those to which it is so determined to be
invalid or unenforceable, shall not be affected thereby, and each provision
hereof shall be enforced to the fullest extent permitted by law. If any
provision of this Agreement, or any part thereof, is held to be invalid or
unenforceable because of the scope or duration of or the area covered by such
provision, the parties agree that the court making such determination shall
reduce the scope, duration and/or area of such provision (and shall substitute
appropriate provisions for any such invalid or unenforceable provisions) in
order to make such provision enforceable to the fullest extent permitted by law
and/or shall delete specific words and phrases, and such modified provision
shall then be enforceable and shall be enforced. The parties recognize that if,
in any judicial proceeding, a court shall refuse to enforce any of the separate
covenants contained in this Agreement, then that invalid or unenforceable
covenant contained in this Agreement shall be deemed eliminated from these
provisions to the extent necessary to permit the remaining separate covenants to
be enforced. In the event that any court determines that the time period or the
area, or both, are unreasonable and that any of the covenants is to that extent
invalid or unenforceable, the parties agree that such covenants will remain in
full force and effect, first, for the greatest time period, and second, in the
greatest geographical area that would not render them unenforceable.
11.    Survivability. The provisions of this Agreement which by their terms call
for performance subsequent to termination of Executive’s employment hereunder,
or of this Agreement, shall so survive such termination, whether or not such
provisions expressly state that they shall so survive.
12.    Governing Law; Arbitration.
(a)    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada applicable to agreements made
and to be wholly performed within that State, without regard to its conflict of
laws provisions.
(b)    Arbitration. 
(i)    Executive and the Company agree that, except for claims for workers’
compensation, unemployment compensation, and any other claim that is
non-arbitrable under applicable law, final and binding arbitration shall be the
exclusive forum for any dispute or controversy between them, including, without
limitation, disputes arising under or in connection with this Agreement,
Executive’s employment, and/or termination of employment, with the Company;
provided, however, that the Company shall be entitled to commence an action in
any court of competent jurisdiction for injunctive relief in connection with any
alleged actual or threatened violation of any provision of Section 5. For
purposes of entering judgment on an arbitrators award or seeking injunctive
relief with regard to Section 5, the Company and Executive hereby

12



--------------------------------------------------------------------------------



consent to the exclusive personal jurisdiction in the state and federal courts
located in Las Vegas, Nevada; provided that damages for any alleged violation of
Section 5, as well as any claim, counterclaim or cross-claim brought by
Executive or any third-party in response to, or in connection with any court
action commenced by the Company seeking said injunctive relief shall remain
exclusively subject to final and binding arbitration as provided for herein. The
Company and Executive hereby waive, to the fullest extent permitted by
applicable law, any objection which either may now or hereafter have to such
jurisdiction, venue and any defense of inconvenient forum. Thus, except for the
claims carved out above, this Agreement includes all common-law and statutory
claims (whether arising under federal state or local law), including any claim
for breach of contract, fraud, fraud in the inducement, unpaid wages, wrongful
termination, and gender, age, national origin, sexual orientation, marital
status, disability, or any other  protected status.
(ii)    Any arbitration under this Agreement shall be filed exclusively with,
and administered by, the American Arbitration Association in Las Vegas, Nevada
before three arbitrators, in accordance with the National Rules for the
Resolution of Employment Disputes of the American Arbitration Association in
effect at the time of submission to arbitration. The Company and Executive
hereby agree that a judgment upon an award rendered by the arbitrators may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. The Company shall pay all costs uniquely attributable to
arbitration, including the administrative fees and costs of the arbitrators. 
Each party shall pay that party’s own costs and attorney fees, if any, unless
the arbitrators rule otherwise. Executive understands that Executive is giving
up no substantive rights, and this Agreement simply governs forum. The
arbitrators shall apply the same standards a court would apply to award any
damages, attorney fees or costs. Executive shall not be required to pay any fee
or cost that Executive would not otherwise be required to pay in a court action,
unless so ordered by the arbitrators.
EXECUTIVE INITIALS: RH         COMPANY INITIALS: PM
(c)    WAIVER OF JURY TRIAL. BY SIGNING THIS AGREEMENT, EXECUTIVE AND THE
COMPANY ACKNOWLEDGE THAT THE RIGHT TO A COURT TRIAL AND TRIAL BY JURY IS OF
VALUE, AND KNOWINGLY AND VOLUNTARILY WAIVE THAT RIGHT FOR ANY DISPUTE SUBJECT TO
THE TERMS OF THIS ARBITRATION PROVISION.
13.     Titles and Captions.  All paragraph titles or captions in this Agreement
are for convenience only and in no way define, limit, extend or describe the
scope or intent of any provision hereof.
14.    Joint Drafting. In recognition of the fact that the parties had an equal
opportunity to negotiate the language of, and draft, this Agreement, the parties
acknowledge and agree that there is no single drafter of this Agreement and,
therefore, the general rule that ambiguities are to be construed against the
drafter is, and shall be, inapplicable.  If any language in this Agreement is
found or claimed to be ambiguous, each party shall have the same opportunity to
present evidence as to the actual intent of the parties with respect to any such
ambiguous language without any inference or presumption being drawn against any
party hereto.
15.    Notices. All notices and other communications to be given or to otherwise
be made to any party to this Agreement shall be deemed to be sufficient if
contained in a written instrument delivered in person or duly sent by certified
mail or by a recognized national courier service, postage or charges prepaid,
(a) to Scientific Games Corporation, Attn: Legal Department, 6650 S. El Camino
Road, Las Vegas, NV

13



--------------------------------------------------------------------------------



89118, (b) to Executive, at the last address shown in the Company’s records, or
(c) to such other replacement address as may be designated in writing by the
addressee to the addressor.
16.    Interpretation. When a reference is made in this Agreement to a Section,
such reference shall be to a Section of this Agreement unless otherwise
indicated. Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation,” unless the context otherwise indicates. When a reference in this
Agreement is made to a “party” or “parties,” such reference shall be to a party
or parties to this Agreement unless otherwise indicated or the context requires
otherwise. Unless the context requires otherwise, the terms “hereof,” “herein,”
“hereby,” “hereto”, “hereunder” and derivative or similar words in this
Agreement refer to this entire Agreement. Unless the context requires otherwise,
words in this Agreement using the singular or plural number also include the
plural or singular number, respectively, and the use of any gender herein shall
be deemed to include the other genders. References in this Agreement to
“dollars” or “$” are to U.S. dollars. When a reference is made in this Agreement
to a law, statute or legislation, such reference shall be to such law, statute
or legislation as it may be amended, modified, extended or re-enacted from time
to time (including any successor law, statute or legislation) and shall include
any regulations promulgated thereunder from time to time. The headings used
herein are for reference only and shall not affect the construction of this
Agreement.
[remainder of page intentionally left blank]

14



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the parties has duly executed this Agreement as of
the date above written.
 
SCIENTIFIC GAMES CORPORATION
 
 
 


By: /s/ Peter A. Mani
Peter A. Mani
 
VP and Chief Human Resources Officer 


 


EXECUTIVE


 
 
 
/s/ Richard Haddrill
Name: Richard Haddrill





17.    
Exhibit A
Inventions
None

15

